Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Objections

1.	Claim 21 is objected to because of the following informalities:  
	a.	Per claim 21 line 16-17, change “a forward surface” to –said front surface--.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 10 & 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as 	being 	unpatentable over Kim US2006/0077636 in view of Heady et al. 	US5991153.

	Per claim 1 Kim teaches a display assembly (1, see fig.1-3) for reducing solar load from ambient sunlight ([0013]-[0014], [0025] & [0030]), said display assembly comprising: an image assembly (10) for displaying images ([0025], [0013], “display part to display an image thereon”); a housing (20) at least partially enclosing said image assembly ([0027]-[0229]); a cover (30) positioned forward of said image assembly (see fig.1-3), wherein said cover forms at least a portion of a forward surface of said housing  (see fig.1-3) and is configured to permit viewing of said images displayed at said image assembly through said cover ([0030], [0025]); one or more solar energy reduction layers (31 & 32; [0030], [0025]) associated with said cover (30, see fig.4; [0030], [0025]) and configured to prevent at least some of said ambient sunlight striking said cover from traveling beyond said one or more solar energy reduction layers ([0030], [0025]).  
	Kim does not explicitly teach a cover spaced apart from said image assembly; an airflow pathway within said housing comprising: a front channel between said cover and said image assembly; and a rear chamber behind said image assembly; a fan assembly configured to move air through said airflow pathway when operated;
	Heady et al. however discloses a cover (207) spaced apart from said image assembly (110, col.7, line 60-62, “images shown in electronic display 110”, col.5, line 49-52); an airflow pathway (see fig.3) within said housing (105 & 210, col.5, line 25 & col.6, line 56-57) comprising: a front channel (see fig.3, “portion between 110 and 207”) between said cover and said image assembly (see fig.3); and a rear chamber behind said image assembly (see fig.3, “portion behind 110”); a fan assembly (140) configured to move air through said airflow pathway when operated (see fig.3; col.5, line 21-48)
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a cover spaced apart from an image assembly, and have an airflow pathway within said housing between the cover and the image assembly as taught by Heady et al. in the display assembly of Kim, because it ensures that the heat generated within the housing of the display assembly and the heat generated by sun rays incident on the cover are effectively and efficiently cooled, thus ensuring better operation and longevity of the display assembly.
	Per claim 2 Kim in view of Heady et al. teaches the display assembly of claim 1 wherein: said airflow pathway forms a continuous, closed loop airflow pathway within said housing (see fig.3).  
	Per claim 3 Kim in view of Heady et al. teaches the display assembly of claim 2 further comprising: an inlet (see fig.3, “portion of arrow flowing into 210”) at a first area of said housing (see fig.3, “left side of 210”); an exhaust (see fig.3, “portion of arrow flowing out of 210”) at a second area of said housing (see fig.3, “right side of 210”); and an open loop airflow pathway extending within said housing (see fig.3, col.6, line 66-67 & col.7, line 1-4, “air flows within the fin portions of the housing”) between said inlet and said exhaust and behind said image assembly (see fig.3).  
	Per claim 10 Kim in view of Heady et al. teaches the display assembly of claim 1 wherein: at least one of said one or more solar energy reduction layers (32) is provided at a rear surface of said cover (30, see fig.4; [0030]).  
	Per claim 18 Kim in view of Heady et al. teaches the display assembly of claim 1 further comprising: one or more electronic components (220 & 235) for operating said image assembly (110) located within said rear chamber (see fig.2).  
	Per claim 19 Kim teaches a method for reducing solar loading of a display assembly (1; [0013]-[0014]), said method comprising the steps of: providing said display assembly comprising: an image assembly (10; [0025], [0013]); a housing (20) at least partially enclosing said image assembly ([0027]-[0029]); a cover (30) located forward of said image assembly (see fig.1-3) and forming at least a portion of a forward surface of said housing (see fig.1-3); a fan assembly ([0031], “heat exchanger 35 may comprise a fan”); and one or more solar energy reduction layers (31 & 32; [0030], [0025]) associated with said cover (30, see fig.4; [0030], [0025]); installing said display assembly in an outdoor environment (Abstract); displaying images at said image assembly such that said images are visible through said cover ([0025], [0013], “display part to display an image thereon”); operating said fan assembly to move air through said housing ([0031]); and preventing, by way of said one or more solar energy reduction layers, at least some ambient sunlight striking said cover from traveling beyond said one or more solar energy reduction layers and thermally interacting with said air in said front channel and striking said image assembly, thereby reducing the solar load ([0030], [0025]).  
	Kim does not explicitly teach a cover spaced apart from said image assembly; an airflow pathway within said housing comprising: a front channel between said cover and said image assembly; and a rear chamber behind said image assembly; said fan assembly to move air through said airflow pathway
	Heady et al. however discloses a cover (207) spaced apart from said image assembly (110; col.7, line 60-62, “images shown in electronic display 110”, col.5, line 49-52); an airflow pathway (see fig.3) within said housing (105 & 210, col.5, line 25 & col.6, line 56-57) comprising: a front channel (see fig.3, “portion between 110 and 207”) between said cover and said image assembly (see fig.3); and a rear chamber behind said image assembly (see fig.3, “portion behind 110”); said fan assembly to move air through said airflow pathway (see fig.3; col.5, line 21-48)
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a cover spaced apart from an image assembly, and have an airflow pathway within said housing between the cover and the image assembly as taught by Heady et al. in the display assembly of Kim, because it ensures that the heat generated within the housing of the display assembly and the heat generated by sun rays incident on the cover are effectively and efficiently cooled, thus ensuring better operation and longevity of the display assembly.

Claims 7-9 & 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being 	unpatentable over Kim US2006/0077636 in view of Heady et al. US5991153 	as applied to claim 1 above and further in view of Sanelle et al. 	US2002/0033919.

	Per claim 7 Kim in view of Heady et al. teaches the display assembly of claim 1 wherein: at least one of said one or more solar energy reduction layers comprises a non-reflective coating part coated with a thin film (31; [0014], [0025], [0030]).  
	Kim in view of Heady et al. does not explicitly teach an anti-reflection film.
	Sanelle et al. however discloses an anti-reflection film (131; [0063]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have an anti-reflective film as taught by Sanelle et al. in the display assembly of Kim in view of Heady et al., because the anti-reflective film prevents reflection caused by the sun on the display assembly, thus ensuring improved clarity and visibility of the display assembly in an environment, particularly an outdoor environment. 
	Per claim 8 Kim in view of Heady et al. teaches the display assembly of claim 1 	Kim in view of Heady et al. does not explicitly teach wherein: at least one of said one or more solar energy reduction layers comprises a polarizer.  
	Sanelle et al. however discloses wherein: at least one of said one or more solar energy reduction layers comprises a polarizer ([0018]).  
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a polarizer as taught by Sanelle et al. in the display assembly of Kim in view of Heady et al., because the polarizer reduces the glare and heat from the sun on the image assembly, thus ensuring a clearer viewing image of the image assembly and a well cooled display assembly.
	Per claim 9 Kim in view of Heady et al. and further in view of Sanelle et al. teaches the display assembly of claim 8 wherein: said polarizer is a linear polarizer ([0018]).  
	Per claim 11 Kim in view of Heady et al. teaches the display assembly of claim 1 	Kim in view of Heady et al. does not explicitly teach wherein: said one or more solar energy reduction layers comprises a first layer comprising a first polarizer and a second layer comprising a second polarizer.  
	Sanelle et al. however discloses wherein: said one or more solar energy reduction layers comprises a first layer comprising a first polarizer (115) and a second layer comprising a second polarizer (109, Abstract, [0061], “front and rear polarizer”).  
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a first and second polarizer as taught by Sanelle et al. in the display assembly of Kim in view of Heady et al., because the polarizer reduces the glare and heat from the sun on the image assembly, thus ensuring a clearer viewing image of the image assembly and a well cooled display assembly.
	Per claim 12 Kim in view of Heady et al. teaches the display assembly of claim 1 	Kim in view of Heady et al. does not explicitly teach wherein: said one or more solar energy reduction layers comprises a first layer comprising a polarizer and a second layer comprising an anti-reflective film.
	  Sanelle et al. however discloses wherein: said one or more solar energy reduction layers comprises a first layer comprising a polarizer (115) and a second layer comprising an anti-reflective film (131, see fig.6; [0061]-[0063]).
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a polarizer as taught by Sanelle et al. in the display assembly of Kim in view of Heady et al., because the polarizer reduces the glare and heat from the sun on the image assembly, thus ensuring a clearer viewing image and a well cooled display assembly, and also have the anti-reflective film as taught by Sanelle et al. because the anti-reflective film prevents reflection caused by the sun on the display assembly, thus ensuring improved clarity and visibility of the display assembly in an environment, particularly an outdoor environment.
	Per claim 13 Kim in view of Heady et al. teaches the display assembly of claim 1 	Kim in view of Heady et al. does not explicitly teach wherein: said cover comprises multiple layers.  
	Sanelle et al. however discloses wherein: said cover comprises multiple layers (see fig.6).
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a cover have multiple layer as taught by Sanelle et al., because it enhances the functionality and capabilities of the display assembly without increasing the size of the display assembly. 
	Per claim 14 Kim in view of Heady et al. and further in view of Sanelle et al. teaches the display assembly of claim 13 further comprising: an optical adhesive (111 & 121) interposed between said multiple layers of said cover (see fig.6; [0070]).  
	Per claim 15 Kim in view of Heady et al. and further in view of Sanelle et al. teaches the display assembly of claim 14 wherein: each of said multiple layers of said cover (125) comprise glass or a polymer ([0062]).  
	Per claim 16 Kim in view of Heady et al. teaches the display assembly of claim 1 wherein: said image assembly comprises a liquid crystal display and a backlight ([0007], [0018], [0031]-[0032]).  
	Kim in view of Heady et al. does not explicitly teach a liquid crystal display stack
	Sanelle et al. however discloses a liquid crystal display stack (201, see fig.7; [0068]).
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a stacked liquid crystal display as taught by Sanelle et al., because it enhances the functionality and capabilities of the display assembly without increasing the size of the display assembly. 

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being 	unpatentable over Kim US2006/0077636 in view of Heady et al. US5991153 	and Sanelle et al. US2002/0033919 as applied to claim 16 above and further 	in view of Morimoto et al. US2006/0268194.

	Per claim 17 Kim in view of Heady et al. and Sanelle et al. teaches the display assembly of claim 16 
	Kim in view of Heady et al. and Sanelle et al. does not explicitly teach wherein: said backlight comprises a number of light emitting diodes mounted to a substrate located rearward of said liquid crystal display stack to provide direct backlighting to said liquid crystal display stack when powered.  
	Morimoto et al. however discloses wherein: said backlight comprises a number of light emitting diodes mounted to a substrate located rearward of said liquid crystal display stack to provide direct backlighting to said liquid crystal display stack when powered (Abstract).  
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a light emitting diode mounted to a substrate located rearward of a liquid crystal display stack to provide direct backlighting to said LCD stack as taught by Morimoto et al. in the display assembly of Kim in view of Heady et al. and Sanelle et al., because LEDs generate less heat, are energy efficient and have a longer life span, thus ensuring that the display assembly would operate efficiently and longer. 
	Allowable Subject matter

3.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 includes allowable subject matter because of22Dkt. No. MAN2241-045SClaim  the display assembly of claim 3 further comprising: a second fan assembly configured to move ambient air through said open loop airflow pathway when operated.  
	Claims 5-6 depends on claim 4 therefore allowable for the same reason. 
Claims 20-23 are allowable
4.	Regarding Independent claim 20, patentability exists, at least in part, with the claimed combination of elements and features of: A display assembly for reducing solar load from ambient sunlight, said display assembly comprising: 23Dkt. No. MAN2241-045S an image assembly comprising: a liquid crystal display stack; and a backlight; a housing at least partially enclosing said image assembly; a cover assembly located forward of, and spaced apart from, said image assembly and forming at least a portion of a forward surface of said housing, wherein said cover assembly comprises multiple layers, and wherein said cover assembly is configured to permit viewing of said images displayed at said image assembly through said cover assembly; a front channel located between a rear surface of said cover assembly and a forward surface of said image assembly; a heat exchanger located behind said image assembly; a closed loop airflow pathway comprising said front channel and a first portion of said heat exchanger; an inlet located at a first area of said housing; an exhaust located at a second area of said housing; an open loop airflow pathway extending within said housing between said inlet and said exhaust and through a second portion of said heat exchanger; a first fan assembly configured to move circulating gas through said closed loop airflow pathway when operated; a second fan assembly configured to move ambient air through said open loop airflow pathway when operated; and 24Dkt. No. MAN2241-045S wherein at least one of said multiple layers of said cover assembly comprises a polarizer.  
	Regarding Independent claim 21, patentability exists, at least in part, with the claimed combination of elements and features of:display assembly for reducing solar load from ambient sunlight, said display assembly comprising: an image assembly for displaying images; a housing at least partially enclosing said image assembly; a cover assembly located forward of, and spaced apart from, a front surface of said image assembly, said cover assembly comprising: a protective front panel; a first polarizer provided along an interior surface of said protective front panel; a second polarizer provided along an interior surface of said first polarizer; and a third polarizer provided along an interior surface of said second polarizer; wherein said cover assembly is configured to permit viewing of said images displayed at said image assembly through said cover assembly; a front channel between an interior surface of said cover assembly and a forward surface of said image assembly; a heat exchanger located behind said image assembly; a closed loop airflow pathway comprising said front channel and a first portion of said heat exchanger; 25Dkt. No. MAN2241-045S an inlet located at a first area of said housing; an exhaust located at a second area of said housing; an open loop airflow pathway extending within said housing between said inlet and said exhaust and through a second portion of said heat exchanger; a first fan assembly configured to move circulating gas through said closed loop airflow pathway when operated; and a second fan assembly configured to move ambient air through said open loop airflow pathway when operated.  
	Claims 22-23 depends on claim 21, therefore allowable for the same reason. 
Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hu et al. US2009/0021461 discloses Techniques for providing backlight  in liquid crystal flat panel displays, the backlighting includes three color groups of light emitting diodes that are turned on successively.
	Saccomanno et al. US2004/0105159 discloses a display screen having a multiple polarizers.
	Sato et al. US5869919 discloses air cooling for flat panel displays. 
Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835